


110 HR 636 IH: Health Care Freedom of Choice

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 636
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Mrs. Bachmann (for
			 herself, Mr. Akin,
			 Mr. Bartlett of Maryland,
			 Mrs. Blackburn,
			 Mr. Boustany,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Carter,
			 Mr. Conaway,
			 Mrs. Cubin,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Feeney,
			 Mr. Franks of Arizona,
			 Mr. Gingrey,
			 Mr. Gillmor,
			 Mr. Gohmert,
			 Mr. Graves,
			 Mr. Hall of Texas,
			 Mr. Walberg,
			 Mr. Jones of North Carolina,
			 Mr. King of Iowa,
			 Mr. McCotter,
			 Mr. Miller of Florida,
			 Mr. Paul, Mr. Pence, Mr.
			 Peterson of Pennsylvania, Mr.
			 Radanovich, Mr.
			 Rohrabacher, Mr.
			 Sensenbrenner, Mr.
			 Sessions, Mr. Simpson,
			 Mr. Terry,
			 Mr. Weller of Illinois,
			 Mr. Young of Alaska,
			 Mr. Rogers of Alabama,
			 Mr. Platts,
			 Mr. Flake, and
			 Mr. Weldon of Florida) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve
		  health care choice by providing for the tax deductibility of medical expenses
		  by individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Freedom of Choice
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Current law
			 confers a tax benefit for health insurance provided as an employee fringe
			 benefit, but no similar tax benefit for health insurance purchased by
			 individuals. Similarly, current law confers a tax benefit on third-party
			 payment of medical expenses, but no similar tax benefit for most individuals’
			 direct payment of medical expenses. This has effectively promoted
			 employer-provided third party payment systems and effectively discouraged
			 direct doctor-patient relationships.
			(2)The current tax
			 treatment of medical expenses has significantly curtailed competition for both
			 health insurance and health care services generally. This has effectively
			 increased the cost of health care and health insurance, which in turn has
			 exposed people to greater health risks and made it more likely that individuals
			 will go without needed care.
			(3)The current tax treatment of medical
			 expenses has restricted the freedom of individuals to exercise direct control
			 over their health care dollars. The exclusion from gross income for
			 employer-provided health care plans with no corresponding tax benefit for
			 health insurance and health care obtained by individuals (except the
			 self-employed) constitutes a strong preferment for health care provided through
			 employers’ group plans as compared to health care that individuals purchase for
			 themselves. This is why 90 percent of Americans under age 65 with private
			 health insurance receive it through their employer.
			(4)Providing a tax
			 benefit for employer-provided plans, but not for individually-purchased health
			 care, discriminates against individuals who work for companies that do not
			 provide health benefits, individuals who are temporarily employed, and the
			 disabled.
			(5)In many cases, employers are not able to
			 offer their employees a variety of health insurance plans. The Tax Code’s
			 provision of benefits for mostly employer-provided health insurance has
			 discriminated against individuals who work for these employers, especially
			 small businesses. This is why 90 percent of American businesses that provide
			 health insurance offer employees the “choice” of only one health care plan.
			 Americans who work for businesses with fewer than 25 employees are half as
			 likely to have health coverage as those working for companies with 1,000 or
			 more employees.
			(6)The Tax Code’s
			 preferment of employer-provided group plans has triggered a marketplace
			 response reflected in the significant increases in large group health care
			 delivery, and the creation of a few health care conglomerates in lieu of
			 thousands of competitive providers of medical services and health insurance.
			 This has increasingly placed medical decisions in the hands of health care
			 bureaucracies, and significantly eroded the doctor-patient relationship.
			 Medical decisions should be returned to doctors and their patients. This will
			 result in higher quality treatment and more patient protection.
			(7)Consumers should
			 have the freedom to purchase the health insurance of their choice, to choose
			 their own doctors, and to make their own decisions about their health
			 care.
			(8)By putting the
			 medical choices made by individuals on an equal footing with the medical
			 choices made for them by their employers and third parties, the Tax Code can
			 encourage greater choice and competition, thereby reducing the cost of
			 necessary insurance for all Americans. This will enable millions more Americans
			 to obtain needed health coverage, to make their own choices about which doctors
			 to see, and to have access to the quality care they deserve and expect.
			3.Tax deductibility
			 of medical expenses for individuals
			(a)In
			 generalSection 213(a) of the Internal Revenue Code of 1986
			 (relating to the treatment of medical and dental expenses) is amended to read
			 as follows:
				
					(a)Allowance of
				deductionThere shall be allowed as a deduction the expenses paid
				during the taxable year, not compensated for by insurance or otherwise, for
				medical care of the taxpayer, the taxpayer’s spouse, or a dependent (as defined
				in section 152, determined without regard to subsections (b)(1), (b)(2), and
				(d)(1)(B)
				thereof).
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the calendar year which includes the date of the
			 enactment of this Act.
			
